Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the text on the graphs are blurry and not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic fluid flow measuring method and apparatus for inferring flow speed relative to the phase shift between signals from the transducers.
The disclosure is objected to because of the following informalities: On page 11, line 35 -Page 12, line 5, the description seems to be in error as the first wave propagation that is in the flow direction will take a shorter time in the flow direction then in the opposite direction.  
Because the direction of propagation of the first ultrasonic wave 11 has a component opposed to the main direction 15 of the fluid flow, it will take longer to travel between the first ultrasonic transmitter and second ultrasonic receiver than the time taken by the second ultrasonic wave 13 (which has a component aligned to the main direction 15) to travel between the second ultrasonic transmitter and first ultrasonic receiver. This difference in travel time will manifest a phase difference of the first 11 and second 13 ultrasonic waves as detected by the first and second ultrasonic receivers. It is this phase difference which is exploited by the processor 17 in inferring the fluid flow  speed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 24 and 34, there is no explanation in the specification in which the at least one input receiver is being described and thus, it is not clear as to what is being referred to the “at least one input receiver” arranged to receive the first and second signal (claim 34) in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 34, it is not clear if the received first and second signals are both received from the at least one input receiver or is it in an alterative as shown in Fig. 1 where the first transducer (5) transmits a first wave (11) that is received by the second transducer (7) and further, the second transducer (7) transmits a second wave (13) that is received by the first transducer (5). However, according to the independent claims, “at least one input receiver” does not reflect to the second input receiver.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-26, 28, 30-34, 36, 39-41 and 43 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Herzl et al. (4,468,971) (hereinafter Herzl).
Regarding claims 24 and 34, Herzl teaches a fluid flow speed detection apparatus and method arranged to infer fluid flow speed through a passage (Fig. 1) comprising at least one input receiver (TA) arranged to receive a first signal (A) having a frequency and phase corresponding to that of a detected first ultrasonic wave, the first ultrasonic wave having been detected after passing through the fluid in a direction with a component opposed or aligned to a main direction of the fluid's flow; and receive a second signal (B) having a frequency and phase corresponding to that of a detected second ultrasonic wave, the second ultrasonic wave having been detected (at TB) after passing through the fluid in a direction with a component different to that of the first ultrasonic wave with respect to the main direction of the fluid's flow, a processor (Fig. 1) arranged to infer the fluid flow speed through the passage in accordance with the relative phase shift between the first and second signals (col. 4, lines 38-44), and an output arranged to output a data signal indicative of the inferred fluid flow speed, wherein the frequencies of the first and second ultrasonic waves are substantially the same or are substantially harmonics of one another (col. 4, lines 45-52).
Regarding claim 25, Herzl teaches the first and second signals are converted to respective first and second square wave signals (col. 4, lines 22-35) and performing a gated logic process that outputs the phase shift between the first and second signals (23, 24, Fig. 1) and integrating over an output signal from the gated logic process (21, 21, C1, C2, Fig. 1)
Regarding claim 26, Herzl teaches the first and second square wave signals are generated by amplifying the first and second signals (at 14, Fig. 1, col. 4, lines 22-35).
and 36, Herzl teaches the fluid flow speed detection apparatus comprises first and second ultrasonic transmitters and first and second ultrasonic receivers (TA, TB), the first ultrasonic transmitter and receiver being arranged to respectively transmit and detect the first ultrasonic wave, and the second ultrasonic transmitter and receiver being arranged to respectively transmit and detect the second ultrasonic wave (Fig. 1).
Regarding claim 28, Herzl teaches only portions of the first and second signals received are used, or only a portion of the output signal is used, in inferring the fluid flow speed (stable portions, col. 5, lines 36-41).
Regarding claim 30, Herzl teaches the first ultrasonic wave (A) has a direction component opposed to the main direction of the fluid's flow and the second ultrasonic wave (B) has a direction component aligned to the main direction of the fluid's flow (Fig. 1).
Regarding claims 31 and 41, Herzl teaches the angle of propagation of the first ultrasonic wave with respect to the main direction of the fluid's flow is substantially equal to 180º plus the angle of propagation of the second ultrasonic wave with respect to the main direction of the fluid's flow (Fig. 1).
Regarding claim 32, Herzl teaches generating the first and second signals (Fig. 1, from transducers TA to TB and back).
Regarding claim 33, Herzl teaches transmitting the first and second ultrasonic waves (A, B, Fig. 1).
	Regarding claim 36, Herzl teaches the fluid flow detection apparatus comprises first and second transmitters and first and second receivers and the first ultrasonic transmitter and receiver being arranged to respectively transmit and detect the first ultrasonic wave and the second ultrasonic transmitter and receiver transmit and detect the second ultrasonic wave (TA & TB, col. 3, lines 21-34, Fig. 1).
Regarding claim 39, Herzl teaches the first ultrasonic transmitter and second ultrasonic receiver are combined as a first ultrasonic transceiver and the second ultrasonic transmitter and first ultrasonic receiver are combined as a second ultrasonic transceiver (TA, TB, Fig. 1).
Regarding claim 40, Herzl teaches the first ultrasonic transmitter (TA) and first ultrasonic receiver (TB) are arranged so that the first ultrasonic wave has a direction component opposed to the main direction of the fluid's flow (A in the flow from left to right) and the second ultrasonic transmitter and second ultrasonic receiver are arranged so that the second ultrasonic wave has a direction component aligned to the main direction of the fluid's flow (B in the flow from right to left).
Regarding claim 43, Herzl teaches at least one of the first and second ultrasonic transmitters and/or at least one of the first and second ultrasonic receivers is arranged to be fitted externally to a wall or walls of the passage (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 27, 29, 35, 37, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Herzl in view of Lee (3,935,735).
Regarding claims 27 and 42, Herzl teaches all the claimed feature except for explicitly teaching the first and second ultrasonic waves are transmitted and/or received at substantially the same time. Lee teaches the first and second ultrasonic waves are transmitted and/or received at substantially the same time (col. 1, lines 51-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to a person to transmit the first and second ultrasonic waves simultaneously since it is nothing more than an obvious variant that would function equally as being transmitted in alternative and would receive the similar results.
Regarding claim 29, Herzl does not explicitly teach determining if the rate of change of the fluid flow has increased or is increasing, and wherein the portion of the first and second signals received that are used, or the portion of the output signal that is used, is decreased in terms of duration if it is determined that the rate of change of the fluid flow speed has increased or is increasing. For a person skilled in the art, determining if the rate of change of the fluid being increased or increasing would be nothing more than an obvious matter of design choice that would be followed based on the need of an individual.
Regarding claim 35, Herzl teaches at least one amplifier arranged to convert the first and second signals to respective first and second square wave signals (col. 4, lines 22-29), but does not explicitly teach a logic gate having a first input to which the first square wave signal is applied and a second input to which the second square wave signal is applied where the logic gate used gives an output signal indicative of the relative phase shift between the first and second signals an integrator arranged to receive an output signal from an output of the logic gate and integrate over the output signal, the result of the integration thereby varying with the relative phase shift between the first and second signals. Lee teaches a logical gate (53, zero crossing determinator, Fig. 2), first input (60) and second input (61) for determining the relative phase shift between the two signals (col. 4, lines 24-62). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a logical gate for performing such a function of determining the phase shift since it is important that during this modulation the signal phase be carefully controlled to compensate for errors due to various time delays that occur in various parts of the device.
Regarding claims 37 and 38, as to the first ultrasonic transmitter and first ultrasonic receiver being positioned and oriented so that the first ultrasonic receiver is arranged to receive the first ultrasonic wave subsequent to it being reflected from one or more walls of the passage on one or more occasions or the second ultrasonic transmitter and second ultrasonic receiver are positioned and oriented so that the second ultrasonic receiver is arranged to receive the second ultrasonic wave subsequent to it being reflected from one or more walls of the passage on one or more occasions is nothing more than an obvious variant of disposition of the transducers that would provide proper access of the transducers when needed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/27/2022